—Appeal from a judgment of the County Court of Clinton County, rendered December 16, 1992, convicting defendant upon his plea of guilty of the crimes of burglary in the second degree (two counts), attempted burglary in the second degree (two counts), burglary in the third degree, petit larceny (two counts) and criminal possession of stolen property in the fifth degree.
Contrary to defendant’s contention, it cannot be said that County Court abused its discretion in denying defendant’s motion to withdraw his guilty plea. A review of the record satisfies us that defendant fully comprehended the nature and consequences of the proceedings and knowingly and voluntarily entered his plea. In addition, defendant has failed to show that he was denied effective assistance of counsel. We have considered defendant’s remaining contention and find it lacking in merit.
Cardona, P. J., Mercure, Casey, Weiss and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.